Exhibit 99.1 CONTACTS: Investors: PondelWilkinson Inc. Laurie Berman/Angie Yang 310-279-5980 investor@pondel.com In China: Falicia Cheng +86-755-2661-1080 falicia@sinohub.com SINOHUB REPORTS CONTINUED REVENUE GROWTH FOR 2 Growth Driven by New SCM Customer Wins and Ability to Increase Supply Chain Efficiencies SANTA CLARA and SHENZHEN, CHINA, November 16, 2009 – SinoHub, Inc. (NYSE Amex: SIHI) today reported continued revenue growth for the three months ended September 30, 2009. Total revenues for the 2009 third quarter advanced more than 28% to $36.2 million from $28.2 million for the 2008 third quarter.Revenues from electronic component sales, including procurement-fulfillment and spot component sales, increased more than 27% to $34.3 million for the 2009 third quarter from $26.9 million for the same period last year.Revenues from the company's supply chain management services business rose more than 50% to $1.9 million for the 2009 third quarter from $1.3 million last year. “SinoHub’s continued growth and new client wins validate our strategy of providing world-class electronic component supply chain management capabilities to the growing Chinese marketplace,” said Harry Cochran, chief executive officer of SinoHub.“During the quarter, we added several large mobile phone design house customers who are utilizing our services to optimize their supply chains.We believe their overwhelmingly positive responses are a clear testament to the significant value of SinoHub SCM, our proprietary online supply chain management software system.“ Selling, general and administrative expenses for the 2009 third quarter equaled $1.1 million, or approximately 3.0% of total revenues, versus $954,000, or approximately 3.4% of total revenues, in the prior-year period.Total operating expenses amounted to $1.8 million for the three months ended September 30, 2009 and included $272,000 in stock compensation expense.For the prior-year period, total operating expenses were $1.1 million and included no stock compensation expense. SinoHub, Inc. 2 of 6 Net income for the 2009 third quarter was $3.5 million, compared with $3.9 million in the year-ago quarter.Compared with the immediately preceding second quarter, net income increased in excess of 11%.On a per share basis, net income totaled $0.13 per fully diluted share based on 26.3 million weighted average shares outstanding for the 2009 third quarter, versus $0.18 per fully diluted share based on 21.4 million weighted average shares outstanding in the year earlier quarter. The increase in fully diluted weighted average shares outstanding resulted primarily from a private placement of SinoHub common stock completed in September 2008. “By making it easier and more efficient for customers to operate their supply chains, we have become a vital link in the vibrant electronics component industry in China,” said Cochran.“Our ongoing efforts to demonstrate the importance of SinoHub’s services have allowed us to identify new opportunities to drive top and bottom line results, while building our position as one of the industry's most valued providers of comprehensive electronic component supply chain management services.” “SinoHub’s strengthening position in the electronic component supply chain industry in China, particularly in mobile phones, has allowed us to expand our business operations into sourcing mobile phones to emerging markets such as Vietnam, Malaysia, Indonesia and India,” said Lei Xia, president of SinoHub.“Our propriety SinoHub SCM platform provides a wealth of information that gives us a significant competitive advantage and serves as an almost insurmountable barrier to entry.By leveraging our considerable strengths and knowledge of some of the fastest growing markets in China, we are successfully opening additional avenues for increased growth and profitability.” Nine-Month Results Total revenues for the nine months ended September 30, 2009 increased approximately 62% to $85.6 million from $53.0 million for the corresponding period last year.Electronic component revenues, including procurement-fulfillment and spot component sales, grew more than 57% to $79.7 million for the 2009 year-to-date period, from $50.6 million a year ago.Revenues from the company's supply chain management services business rose significantly to $5.9 million for the 2009 nine-month period from $2.4 million for the same period a year ago. Selling, general and administrative expenses for the first nine months of 2009 totaled $3.3 million, or approximately 3.8% of total revenues, compared with $2.0 million, or approximately 3.8% of total revenues for the first nine months of 2008.Total operating expenses year-to-date equaled $4.6 million and included $298,000 in stock compensation expense.For the 2008 nine-month period, total operating expenses were $2.8 million and included $6,000 in stock compensation expense. SinoHub, Inc. 3of 6 Net income year-to-date increased more than 57% to $8.7 million, or $0.34 per fully diluted share based on 25.5 million weighted average shares outstanding.This compares with net income of $5.5 million, or $0.28 per fully diluted share, based on 19.9 million weighted average shares outstanding, for the 2008 nine-month period. SinoHub’s cash and cash equivalents balance grew to $6.7 million at September 30, 2009 from $5.9 million at December 31, 2008.Working capital grew to $32.1 million at the end of the 2009 third quarter from $22.8 million at the end of 2008.Stockholders' equity increased to $34.0 million at September 30, 2009 from $23.5 million at December 31, 2008. Conference Call and Webcast SinoHub will hold a conference call on Monday, November 16, 2009 at 7:30 a.m. Pacific (10:30 a.m. Eastern) to discuss the company’s 2009 third quarter financial results.The investment community is invited to participate in the live conference call by dialing +1-866-761-0749 (U.S. and Canada) or +1-617-614-2707 (international), and entering pass code 60560028.The conference call also will be available to interested parties through a live audio Internet broadcast at www.sinohub.com.The call will be archived and available on the SinoHub Web site for one year.A telephonic replay will be available for approximately one week following the conclusion of the call by dialing +1-888-286-8010 (U.S. and Canada) or +1-617-801-6888 (international), and entering pass code 92882177. About
